United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
WIDOWS CREEK FOSSIL PLANT,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-758
Issued: October 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ December 9, 2008 merit decision, denying his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
hearing loss in the performance of duty
FACTUAL HISTORY
On August 29, 2008 appellant, a 61-year-old yard equipment technician, filed an
occupational disease claim alleging that he sustained a bilateral hearing loss as a result of
work-related noise exposure. He first realized that his hearing loss was employment related on
January 1, 2001. Appellant did not stop working.

On September 5, 2008 the Office informed appellant that the information submitted was
insufficient to establish his claim. Appellant was advised to submit additional information and
evidence describing his exposure to noise in his federal employment, as well as audiograms and
a physician’s report explaining how the alleged hearing loss was causally related to
employment-related noise exposure. The Office also asked the employing establishment to
provide a statement describing appellant’s exposure to noise and copies of all audiograms
performed during his federal employment.
The employing establishment provided audiologists’ reports dated November 15, 1974 to
May 19, 2008 reflecting bilateral hearing loss. Appellant’s November 15, 1974 audiogram was
signed by J. Carter, a registered nurse. The remaining audiologist reports of record were either
unsigned or contained signatures by unidentified individuals.
The employing establishment submitted a September 4, 2008 review of appellant’s
medical record signed by Cassie Miles, a registered nurse. Appellant was hired in 1974 with a
hearing loss in the right ear, due to previous noise exposure during employment at a knitting mill
and in the U.S. Navy. He worked in 1988, after which he had a 10-year break in employment
before being rehired in 1998. Ms. Miles reported that current audiograms showed a 24 percent
impairment of the right ear, but only minor loss in the left ear.
Appellant provided a work history reflecting that he was employed as a machine fixer in
a knitting mill from 1965 to 1972; by the U.S. Navy from 1972 to 1974; as a heavy equipment
and crane operator for the employing establishment from 1975 to 1988; as a crane operator for a
private employer from 1988 to 1998; and as a heavy equipment operator for the employing
establishment from 1998 to the present. He acknowledged that he was exposed to loud noise in
his job involving knitting machines and that he wore no hearing protection. Appellant stated that
he was exposed to normal gunfire noise from 16 millimeter (mm) rifles and 50 caliber machine
guns during military training. He was exposed to significant loud noise during his federal
employment, including chain saws, jack hammers, core drills, cranes, fork lifts and bulldozers.
Appellant stated that he was required to wear ear protection during his federal employment.
In an October 14, 2004 form report, Dr. Jory S. Simmons, an employing establishment
physician, indicated that appellant’s recent hearing test was “outside our normal reference
ranges” and recommended a referral to an audiologist.
The Office referred appellant, a copy of his medical record and a statement of accepted
facts (SOAF), to Dr. Joseph A. Motto, a Board-certified otolaryngologist, for a determination as
to whether appellant’s hearing loss was caused by employment-related noise exposure.1 In a
November 25, 2008 report, Dr. Motto reported the results of a November 11, 2008 audiogram,
noting responses of 0, 15, 25 and 50 decibels at 500, 1,000, 2,000 and 3,000 hertz (Hz) in the left
ear and 20, 25, 45 and 60 decibels at those levels in the right ear. He diagnosed bilateral
high-frequency sensorineural hearing loss, which he opined was not due to employment-related
1

The October 9, 2008 SOAF indicated that, prior to appellant’s federal employment, he worked in private
industry as a machine fixer, where he was exposed to occupational noise and was provided with no hearing
protection. Appellant was also exposed to gunfire from 16 mm rifles and 50 caliber machine guns and heavy
equipment during his tenure with the U.S. Navy.

2

noise exposure. Rather, Dr. Motto stated that appellant’s recreational activities and nonworkrelated medical conditions were responsible for his hearing loss. He noted that appellant was
employed with a high-frequency hearing loss centered at 3,000 Hz in the right ear. Dr. Motto
stated that appellant’s recreational hunting until 1984 (approximately 10 times per year) would
explain the higher degree of hearing loss in the right ear versus the left ear, given the fact that
appellant was right-handed. He opined that appellant’s lower-frequency hearing loss was due to
his medical conditions of hypertension and hypercholesterol.
On December 2, 2008 the district medical adviser reviewed the medical evidence . She
agreed that appellant’s hearing loss was not due to work-related noise exposure, but rather was
due to recreational firearm use.
By decision dated December 9, 2008, the Office denied appellant’s claim on the grounds
that the medical evidence failed to establish that his hearing loss was causally related to
established work-related noise exposure.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that the injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

3

An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment, nor
the belief that the condition was caused, precipitated or aggravated by his employment, is
sufficient to establish a causal relationship.4 The mere fact that a disease or condition manifests
itself or worsens during a period of employment5 or that work activities produce symptoms
revelatory of an underlying condition6 does not raise an inference of causal relation between the
condition and the employment factors.
ANALYSIS
It is not disputed that appellant was exposed to work-related noise in the course of his
federal employment. However, the weight of the medical evidence does not establish that his
hearing loss is causally related to his employment-related noise exposure.
Appellant submitted various audiogram results reflecting bilateral hearing loss.
However, none of the audiograms were accompanied by a physician’s discussion of the
employment factors believed to have caused or contributed to his hearing loss. Thus, these
reports and audiograms from audiologists do not constitute probative medical evidence.7
On October 14, 2004 Dr. Simmons, an employing establishment physician, advised that
appellant’s recent hearing test was “outside our normal reference ranges” and recommended a
referral to an audiologist. Dr. Simmons did not offer any opinion regarding the cause of
appellant’s condition and is therefore of limited probative value.8
The Office’s second opinion physician examined appellant, reviewed the entire medical
record and SOAF and reported the results of a November 11, 2008 audiogram. Dr. Motto
diagnosed bilateral high frequency sensorineural hearing loss, which he attributed to recreational
activities and nonwork-related medical conditions. He stated that appellant’s recreational
hunting 10 times per year until 1984, would explain the higher degree of hearing loss in his right
ear, given the fact that he was right-handed. Dr. Motto also noted that, when appellant was
hired, he already had a high-frequency hearing loss centered at 3,000 Hz in the right ear. He
opined that appellant’s lower-frequency hearing loss was due to his medical conditions of
hypertension and hypercholesterol. Based on his examination of appellant and review of the
entire record, he concluded that appellant’s hearing loss was not causally related to his

4

Robert G. Morris, 48 ECAB 238-39 (1996).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

7

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See Robert E. Cullison, 55 ECAB 570
(2004) (the Office does not have to review every uncertified audiogram, which has not been prepared in connection
with an examination by a medical specialist). See also Herman L. Henson, 40 ECAB 341 (1988) (an audiologist is
not considered a physician under the Act); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held
that medical opinion, in general, can only be given by a qualified physician).
8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

4

employment-related noise exposure. The Board finds that Dr. Motto’s report is well rationalized
and constitutes the weight of the medical evidence.9
Appellant has provided no probative medical evidence, which contains an opinion in
support of his position that his bilateral hearing loss was caused by employment-related noise
exposure. The Board finds that he failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed bilateral hearing loss in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the December 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that Dr. Motto’s reasoning as it relates to appellant’s recreational hunting also applies to his use
of firearms during military service.

5

